               IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF OREGON


STEPHANIE FEAREY,                      3:19-cv-00613-BR

          Plaintiff,                   OPINION AND ORDER

v.

CHUGACH EDUCATION SERVICES,
INC.; MANAGEMENT & TRAINING
CORPORATION; MICAH WIESE;
DANNY STODDARD; and ROBERT
WRIGHT,

          Defendants.

MITRA SHAHRI
DANIEL K. LE ROUX
ANDREW P. FREEMAN
Mitra Law Group
1500 S.W. Frist Ave., Suite 800
Portland, OR 97201
(503) 243-4545

          Attorneys for Plaintiff

MATTHEW C. CASEY
PEDER RIGSBY
ALEXANDER H. HILL
Bullivant Houser Baily P.C.
888 S.W. Fifth Ave., Suite 300
Portland, OR 97204
(503) 228-6351

          Attorneys for Defendant Chugach Education Services,
          Inc.



1 - OPINION AND ORDER
BROWN, Senior Judge.

        This matter comes before the Court on Plaintiff Stephanie

Fearey's Motion (#34) for Attorney's Fees.    For the reasons that

follow, the Court GRANTS Plaintiff=s Motion and AWARDS Plaintiff

attorneys= fees of $10,237.50.



                              BACKGROUND

        On February 12, 2019, Plaintiff filed a Complaint in the

Multnomah County Circuit Court of the State of Oregon against

Defendant Chugach Education Services, Inc., and other parties.

Plaintiff alleged claims against Chugach arising out of her

employment.

        On April 22, 2019, Chugach filed in this Court a Notice of

Removal of the state-court case pursuant to 28 U.S.C.

§ 1442(a)(1).

        On May 21, 2019, Plaintiff filed a Motion (#14) to Remand

this case to state court.

        On July 29, 2019, the Court granted Plaintiff's Motion to

Remand.    The Court also concluded Plaintiff was entitled to

recovery of attorneys' fees as a result of Chugach's

unreasonable and defective removal.

        On August 12, 2019, Plaintiff filed a Motion for Attorney's

Fees.    Chugach did not file any response to Plaintiff's Motion,


2 - OPINION AND ORDER
and the Court took the Motion under advisement on August 30,

2019.


                              DISCUSSION

I.      Plaintiff is entitled to reasonable attorneys' fees.

        28 U.S.C. § 1447(c) states:

             An order remanding the case may require payment of
             just costs and any actual expenses, including attorney
             fees, incurred as a result of the removal.

        As noted, the Court concluded Chugach unreasonably removed

this case and remanded the case to state court.

        Accordingly, on this record the Court concludes Plaintiff

is entitled to reasonable attorneys' fees and costs incurred

related to the Motion to Remand.

II.     Plaintiff is entitled to reasonable attorneys' fees in the
        amount of $10,237.50.

        A.   Standards

             The Supreme Court has stated under federal

fee-shifting statutes that "the lodestar approach" is "the

guiding light" when determining a reasonable fee.      Perdue v.

Kenny A., 559 U.S. 542, 551 (2010).     Under the lodestar method

the court first determines the appropriate hourly rate for the

work performed and then multiplies that amount by the number of

hours properly expended in doing the work.     Id.   Although "in

extraordinary circumstances" the amount produced by the lodestar


3 - OPINION AND ORDER
calculation may be increased, "there is a strong presumption

that the lodestar is sufficient."    Id. at 556.   The party

seeking an award of fees bears "the burden of documenting the

appropriate hours expended in the litigation, and [is] required

to submit evidence in support of those hours worked."     United

Steelworkers of Am. v. Ret. Income Plan For Hourly-rated Emps.

Of Asarco, Inc., 512 F.3d 555, 565 (9th Cir. 2008)(quotations

omitted).   When "determining the appropriate number of hours to

be included in a lodestar calculation, the district court should

exclude hours 'that are excessive, redundant, or otherwise

unnecessary.'"    McCown v. City of Fontana, 565 F.3d 1097, 1102

(9th Cir. 2009)(quoting Hensley v. Eckerhart, 461 U.S. 424, 434

(1983)).

            To determine the lodestar amount the court may

consider the following factors:

                 (1) the time and labor required; (2) the novelty
                 and difficulty of the questions involved; (3) the
                 skill requisite to perform the legal service
                 properly; (4) the preclusion of other employment
                 by the attorney due to acceptance of the case;
                 (5) the customary fee; (6) whether the fee is
                 fixed or contingent; (7) any time limitations
                 imposed by the client or the circumstances;
                 (8) the amount involved and the results obtained;
                 (9) the experience, reputation, and ability of
                 the attorneys; (10) the undesirability of the
                 case; (11) the nature and length of the
                 professional relationship with the client; and
                 (12) awards in similar cases.



4 - OPINION AND ORDER
Fischel v. Equitable Life Assur. Soc'y of U.S., 307 F.3d 997,

1007 n.7 (9th Cir. 2002)(quotation omitted).    A rote recitation

of the relevant factors is unnecessary as long as the court

adequately explains the basis for the award of attorneys' fees.

McGinnis v. Kentucky Fried Chicken of Cal., 51 F.3d 805, 809

(9th Cir. 1995).

           The lodestar amount is presumed to be the reasonable

fee, and, therefore, "'a multiplier may be used to adjust the

lodestar amount upward or downward only in rare and exceptional

cases, supported by both specific evidence on the record and

detailed findings by the lower courts.'"     Summers v. Carvist

Corp., 323 F. App'x 581, 582 (9th Cir. 2009)(quoting Van Gerwen

v. Guarantee Mut. Life Co., 214 F.3d 1041, 1045 (9th Cir. 2000)).

"Adjustments [to the lodestar amount] must be carefully tailored

. . . and [made] only to the extent a factor has not been

subsumed within the lodestar calculation."     Rouse v. Law Offices

of Rory Clark, 603 F.3d 699, 704 (9th Cir. 2009)(citing Camacho

v. Bridgeport Fin., Inc., 523 F.3d 973, 982 (9th Cir. 2008)).

     B.    Time Expended in Connection with Plaintiff=s Motion.

           Plaintiff seeks to recover attorneys= fees for the time

attorney Daniel K. LeRoux and law clerk Gabriella Sternfeld

spent in the handling of Plaintiff=s Motion to Remand this

action.   The hourly billing records for their services were


5 - OPINION AND ORDER
submitted with the Declarations of Daniel K. LeRoux and

Gabriella Sternfeld (#35, #36 respectively).   Those records

reflect a total of 44.1 hours (27 hours by attorney LeRoux and

17.1 hours by law clerk Sternfeld) expended in reviewing the

Notice of Removal filed by Chugach, researching the law,

communicating with counsel, preparing the Motion to Remand,

reviewing Chugach's Response, preparing a Reply, reviewing court

filings, and preparing the Motion for Attorney's Fees.

          Even though Defendant Chugach has not responded to

Plaintiff=s request for attorneys' fees, the Court has an

independent duty to review a motion for attorneys= fees for

reasonableness.    See Gates v. Deukmejian, 987 F.2d 1392, 1398

(9th Cir. 1992).    See also Cruz v. Alhambra Sch. Dist., 282 F.

App'x 578, 580 (9th Cir. 2008)(The district court has an

"obligation to articulate . . . the reasons for its findings

regarding the propriety of the hours claimed or for any

adjustments it makes either to the prevailing party's claimed

hours or to the lodestar.").

          On this record the Court concludes the time expended

by attorney LeRoux and law clerk Sternfeld on this matter was

reasonable.

     C.   Requested Hourly Rate for Attorney LeRoux.

          LeRoux requests an hourly rate of $300.00 for his time


6 - OPINION AND ORDER
spent handling this matter.

          To determine the reasonable hourly rate of an

attorney, this Court uses the most recent Oregon State Bar

Economic Survey published in 2017 as its initial benchmark.

Attorneys may argue for higher rates based on inflation,

specialty, or any number of other factors.    Attorney LeRoux

states in his Declaration that he was admitted to the California

Bar in 2006 and the Oregon Bar in 2008 and has primarily

practiced employment law on behalf of employees.    The Oregon

State Bar Economic Survey rates for an attorney with comparable

years of practice is between $288 and $460 per hour.    The rate

sought by Plaintiff=s counsel is $300 per hour, which is within

the compensation range of the Economic Survey.

          On this record the Court concludes the hourly rate of

$300 for attorney LeRoux is reasonable, and, therefore, the

Court awards LeRoux attorneys= fees of $8,100.00 for the 27 hours

he spent on this matter.

     D.   Requested Hourly Rate for Law Clerk Sternfeld.

          Counsel requests an hourly rate of $125.00 for the

time spent by law clerk Sternfeld on this matter.

          Law clerk time is compensable.     See, e.g., Missouri v.

Jenkins, 491 U.S. 274, 285 (1989)(holding law clerk and

paralegal time is compensable under federal fee-shifting


7 - OPINION AND ORDER
statutes); Nadarajah v. Holder, 569 F.3d 906, 918 (9th Cir.

2006)(awarding fees for time spent by law-student interns).     See

also League of Wilderness Defs./Blue Mountains Biodiversity

Project v. Turner, 305 F. Supp. 3d 1156, 1170 (D. Or.

2018)(awarding fees for law students).

          Law clerk Sternfeld is a third-year law student at

Lewis & Clark Law School.   She expects to receive her juris

doctorate degree in May 2020 and to sit for the Oregon State Bar

in July 2020.   The rate sought by Plaintiff for Sternfeld's time

is $125 per hour, which is below the Oregon State Bar Economic

Survey compensation rate of $207 and $305 per hour for an

attorney with zero to three years of practice in the Portland

area.

          On this record the Court concludes an hourly rate of

$125 per hour for law-clerk time is reasonable, and, therefore,

the Court awards law-clerk fees of $2,137.50 for the 17.1 hours

Sternfeld spent on this matter.



                            CONCLUSION

For these reasons, the Court GRANTS Plaintiff=s Motion (#34)




8 - OPINION AND ORDER
for an Award of Attorney Fees and AWARDS attorneys= fees of

$10,237.50.

     IT IS SO ORDERED.

     DATED this 9th day of September, 2019.

                              /s/ Anna J. Brown

                         _____________________         _____
                         ANNA J. BROWN
                         United States Senior District Judge




9 - OPINION AND ORDER
